Final Rejection
The merits of this case have been carefully reconsidered in light of applicant's response received 08/31/2022.   It is the Examiner's position that the rejection of record under 35 USC §112(a) and (b) has not been overcome by applicant's amendment and is hereby repeated and made FINAL.  Furthermore, applicant' s amendments form the basis for a new rejection under 35 U.S.C. 112(a), which is set forth below.   Because applicant' s amendment necessitated these new grounds for rejection, they are made FINAL.

Reproductions
The labels of the differing views of the drawing reproductions do not meet the requirements of Rule 9 and Part Four of the Administrative Instructions.  See section 405, 37 CFR 1.1026 and MPEP 2909.02. Applicant must relabel the view as 1.1 -1.8 respectively.

Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended.  The view number of an amended drawing should not be labeled as "amended."  If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining views.  Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.

Specification
The specification is objected to as follows:
The descriptions of views of the reproductions should be relabeled as 1.1 – 1.8 respectively in accordance with the above requirement to relabel the reproductions.

The order of the views in the amended drawing reproductions of 08/31/2022 differ than that which was originally submitted.  As a result, the descriptions of the views do not correspond to the view that the reproduction is showing. For accuracy, applicant should describe the point of view for each drawing view.

Claim Rejection - 35 USC § 112
The claim is AGAIN AND FINALLY REJECTED under 35 USC §112(a) and (b) ), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because the exact appearance of the design cannot be determined.  In particular: 
The shape and configuration of the front of the bathroom shelf cannot be clearly understood.  The position of the features near the curved ends of the front in the top and bottom views differ than that shown in the front and back views.


[AltContent: arrow]























[AltContent: arrow]
























The shape and configuration of the back of the bathroom shelf cannot be determined.  The size and position of the rear mounting element in the top and bottom views differ than that shown in the front and back views.










[AltContent: arrow][AltContent: arrow]























This portion of the rejection may be overcome by consistently showing the shape and configuration of all of the features in all of the views.

The claim is further rejected under 35 U.S.C. 112(a) as failing to comply with the description requirement. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. (see In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 

Specifically, the removal of the inner mounting features in the top view of 1.6 was not described in the original disclosure.


[AltContent: textbox (1.6
original top view)]













[AltContent: textbox (08/31/2022 amendment to top view)]
















This rejection may be overcome by showing the top view with the inner mounting features as originally disclosed.  Alternatively, applicant may show these features in broken lines if they wish to remove this feature from the claim.  A statement describing the broken lines as features that form no part of the claim must be inserted into the specification preceding the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY ANN CALABRESE whose telephone number is (571)272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mary.calabrese@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in the Patent Center, which may be viewed by the applicant at:
https://patentcenter.uspto.gov/



/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        
09/13/2022